
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.39


LEASE TERMINATION AGREEMENT


        THIS LEASE TERMINATION AGREEMENT (this "Agreement") is entered into as
of the Reference Date by and between Landlord and Tenant, with reference to the
following:

1.     General Terms.

    (a)   Reference Date:   September 4, 2003
 
 
(b)
 
Landlord:
 
WOODLANDS OFFICE EQUITIES-'95 LIMITED
a Texas limited partnership
 
 
(c)
 
Tenant:
 
VALENTIS, INC.,
a Delaware corporation
 
 
(d)
 
Building:
 
Valentis Building, 8301 New Trails, The Woodlands,
Montgomery County, Texas
 
 
(e)
 
Lease:
 
Lease Agreement between Landlord and Tenant dated October 29, 1993, as amended
and modified
 
 
(f)
 
Premises:
 
4.2 acres described on Exhibit A attached hereto with the 38,400 rentable square
foot Building and other improvements located thereon.
 
 
(g)
 
Termination Date:
 
11:59 p.m. on September 4, 2003
 
 
(h)
 
Termination Fee:
 
(i) $232,000.00 payable by Tenant on or before the Termination Date, $151,330.34
of which shall be paid to Landlord from proceeds held by DoveBid from the sale
of equipment formerly located at the Premises and on which Landlord has a valid
and perfected security interest, and the balance of which being paid in good
funds directly from Tenant to Landlord, and (ii) 185,000 shares of common stock
of Tenant, par value $.001 per share, together with certain rights set forth in
the agreement, attached hereto as Exhibit B (the "Stock Issuance and Restriction
Agreement"), pertaining to Landlord's registration rights for, and Tenant's
option to repurchase, those shares.

2.     Recitals.

        (a)   Pursuant to the Lease, Landlord, as successor in-interest to The
Woodlands Corporation, leased to GeneMedicine, Inc. and GeneMedicine, Inc.
leased from Landlord, the Premises located in the Building upon the terms and at
the rental more particularly set forth in the Lease.

        (b)   Tenant, formerly known as Megabios Corp., is the successor in
interest to GeneMedicine, Inc. under the Lease.

        (c)   Tenant desires to terminate the Lease, and Landlord is willing to
agree to a termination of the Lease subject to the terms and conditions set
forth in this Agreement and the Stock Issuance and Restriction Agreement.
Capitalized terms used in this Agreement, unless expressly provided otherwise in
this Agreement, shall have the same meanings given to such terms in the Lease.

3.    Termination.    For good and valuable consideration, the receipt and
adequacy of which are acknowledged, the Lease is terminated as of the
Termination Date subject to the conditions set forth in this Agreement and the
Stock Issuance and Restriction Agreement. Thereafter, Tenant shall have no
further right to occupy and/or use the Premises. After the Termination Date and
Tenant's payment of the Termination Fee, neither Tenant nor Landlord shall have
any further liability or obligation to the

--------------------------------------------------------------------------------


other with respect to the Lease, except as expressly set forth in this Agreement
and the Stock Issuance and Restriction Agreement.

4.    Tenant's Obligations.    By the Termination Date, Tenant shall have
(a) peaceably vacated and surrendered the Premises to Landlord; (b) paid to
Landlord the Termination Fee; (c) removed from the Premises all persons
occupying and using the Premises by, through or under Tenant and removed from
the Premises all personal property (other than fixtures) owned by Tenant; and
(d) returned to Landlord all suite keys, restroom keys and security cards issued
to Tenant in connection with its use of the Premises, all of the foregoing being
subject to the satisfaction of Landlord.

5.    Mutual Release.    Effective on the Termination Date:

        (a)   Tenant, on behalf of itself and its partners, officers, directors,
agents, employees, successors in interest and assigns, releases and discharges
Landlord, its affiliates, subsidiaries and designated property management
construction and marketing firms, and their respective partners, members,
officers, directors, agents, employees, contractors, successors in interest and
assigns, from and against any and all claims, demands, causes of action,
liabilities and obligations, known and unknown, foreseen and unforeseen, direct
and indirect, in any way arising out of or relating to the Lease and/or Tenant's
use and occupancy of the Premises; it being the express intention of the parties
that the foregoing shall be deemed to be a full and general release, except for
the provisions of this Agreement and the Stock Issuance and Restriction
Agreement.

        (b)   Landlord, on behalf of itself and its affiliated companies,
partners, officers, directors, agents, employees, successors in interest and
assigns, releases and discharges Tenant and Tenant's partners, officers,
directors, agents, employees, successors in interest and assigns from and
against any and all claims, demands, causes of action, liabilities and
obligations, known and unknown, foreseen and unforeseen, direct and indirect, in
any way arising out of or relating to the Lease and/or Tenant's use and
occupancy of the Premises; it being the express intention of the parties that
the foregoing shall be deemed to be a full and general release, except for the
following items which shall survive the termination of the Lease: (i) Tenant's
obligations under the Lease which accrue prior to the Termination Date other
than the obligation to pay Base Rent or Additional Rent; (ii) Tenant's
obligations under the Lease which pertain to the vacation or condition of the
Premises, insurance, indemnification and any other provisions which expressly
survive the termination of the Lease other than the obligation to pay Base Rent
or Additional Rent; and (iii) the provisions of this Agreement and the Stock
Issuance and Restriction Agreement.

6.    Access.    Landlord may prohibit access by Tenant to the Premises after
the Termination Date by changing the locks to the Premises or by any other means
permitted by the Lease, at law or in equity.

7.     Removal of Property.

        (a)   Notwithstanding anything in the Lease to the contrary, all
permanent or built-in fixtures or improvements, all mechanical, electrical and
plumbing equipment, all furnishings, equipment, furniture, trade fixtures and
other equipment in the Premises shall be and become the property of Landlord as
of the Termination Date.

        (b)   If any furnishings, equipment, furniture, trade fixtures or other
equipment are located on the Premises on the Termination Date, Tenant grants to
Landlord the option, exercisable at any time thereafter without the requirement
of any notice to Tenant, (i) to treat such property, or any part of such
property, as being abandoned by Tenant to Landlord, in which event Landlord
shall be deemed to have full rights of ownership in such abandoned property;
provided however, that Landlord shall not assume title to, or an ownership
interest in, and Tenant shall be liable for the cleanup and removal of, any
"solid waste," or other material which is regulated as hazardous by any
applicable environmental, health or safety laws which by, through, or under
Tenant was caused to be located on the Premises, and

2

--------------------------------------------------------------------------------


any such material shall be disposed of as required by such laws at Tenant's sole
cost and expense; or (ii) to sell, give away, donate or dispose of as trash or
refuse any or all of such property without any responsibility to deliver to
Tenant any proceeds from such disposition. Landlord shall have no liability of
any kind whatsoever to Tenant in respect of the exercise or failure to exercise
the options set forth in this Paragraph 7. Specifically, Tenant shall not have
the right to assert against Landlord a claim either for the value, or the use,
of any such property, either as an offset against any amount of money owing to
Landlord or otherwise. The provisions of this Paragraph 7 shall supersede the
applicable provisions of the Texas Property Code, specifically including without
limitation Section 93.002(d) and (e) thereof, as amended from time to time, and
any other law purporting to restrict the options granted to Landlord in this
Paragraph 7.

8.    Attorneys' Fees.    In the event of any action to enforce this Agreement,
the prevailing party shall be entitled to receive from the other party all costs
and expenses, including all attorneys' fees and costs of court (or other venue
of dispute resolution), incurred in connection with such action.

9.    Successors and Assigns; Time.    This Agreement shall be binding upon and
inure to the benefit of Landlord and Tenant and their respective predecessors,
successors and assigns. Time is of the essence with respect to all provisions of
this Agreement.

10.   Authority; Joint and Several Liability.

        (a)   Landlord covenants, warrants and represents that: (i) Landlord is
the current holder of the Landlord's interest under the Lease; (ii) each
individual executing, attesting and/or delivering this Agreement on behalf of
Landlord is authorized to do so on behalf of Landlord; (iii) this Agreement is
binding upon and enforceable against Landlord; and (iv) Landlord is duly
organized and legally existing in the state of its organization and is qualified
to do business in the state in which the Premises are located.

        (b)   Similarly, Tenant covenants, warrants and represents that:
(i) Tenant is the current holder of the tenant's interest under the Lease and as
of the Termination Date there is no other person or entity occupying or
otherwise claiming an interest in the Premises by, through or under Tenant;
(ii) each individual executing, attesting and/or delivering this Agreement on
behalf of Tenant is authorized to do so on behalf of Tenant; (iii) this
Agreement is binding upon and enforceable against Tenant; and (iv) Tenant is
duly organized and legally existing in the state of its organization and is
qualified to do business in the state in which the Premises are located. If
there is more than one tenant, or if Tenant is comprised of more than one party
or entity, the obligations imposed upon Tenant shall be joint and several
obligations of all the parties and entities. Notices, payments and agreements
given or made by, with or to any one person or entity shall be deemed to have
been given or made by, with or to all of them.

11.    Consent.    This Agreement is subject to, and conditioned upon, any
required consent or approval being unconditionally granted by Landlord's
mortgagees or ground lessors (if applicable). If any such consent shall be
denied, or granted subject to a condition unacceptable to Landlord in Landlord's
sole discretion, this Agreement shall be null and void and the Lease shall
remain unchanged and in full force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3

--------------------------------------------------------------------------------

        EXECUTED by Landlord and Tenant as of the Reference Date.

LANDLORD:   WOODLANDS OFFICE EQUITIES-'95 LIMITED,
a Texas limited partnership
 
 
By:
 
The Woodlands Commercial Properties Company, L.P.
a Texas limited partnership
 
 
 
 
By:
 
The Woodlands Operating Company, L.P.,
a Texas limited partnership
Its Authorized Agent
 
 
 
 
 
 
By:
/s/  JOHN S. LANDRUM      

--------------------------------------------------------------------------------

            Name: John S. Landrum

--------------------------------------------------------------------------------

            Title: Chief Investment Officer

--------------------------------------------------------------------------------


TENANT:
 
VALENTIS, INC.,
a Delaware corporation
 
 
By:
 
/s/  BENJAMIN F. MCGRAW      

--------------------------------------------------------------------------------

    Name:   Benjamin F. McGraw

--------------------------------------------------------------------------------

    Title:   Chairman, President and CEO

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION


--------------------------------------------------------------------------------



EXHIBIT B

STOCK ISSUANCE AND RESTRICTION AGREEMENT


        THIS STOCK ISSUANCE AND RESTRICTION AGREEMENT (the "Agreement") is made
between Woodlands Office Equities—'95 Limited (the "Holder") and Valentis, Inc.,
a Delaware corporation (the "Company"), as of August     , 2003 (the "Effective
Date").


RECITALS


        WHEREAS, pursuant to that certain Lease Termination Agreement, by and
between the Holder and the Company, executed concurrently herewith (the "Lease
Termination Agreement"), the Company and the Holder have agreed to enter into
this Agreement.

        WHEREAS, the Company and the Holder desire to enter into this Agreement,
under which the Company will issue the Shares (as defined below) to the Holder,
and the Shares will be subject to a Repurchase Option (as defined below) and
other related restrictions on disposition as set forth herein.

        NOW, THEREFORE, in consideration of the mutual promises and covenants
set forth herein, the parties agree as follows:

        Section 1:    Issuance of Stock; Delivery.    

        (a)   Issuance of Stock. Subject to the terms and conditions of this
Agreement, the Company hereby agrees to issue to the Holder 185,000 shares of
the Company's Common Stock, par value $0.001, (the "Shares") in consideration of
and subject to the Holder's execution concurrently herewith the Lease
Termination Agreement. The issuance of the Shares shall occur at the principal
office of the Company on the date of execution of this Agreement and the Lease
Termination Agreement (the "Issuance Date").

        (b)   Delivery. On the Issuance Date, the Company shall deliver to the
Holder a certificate representing the Shares against delivery by the Holder to
the Company of the fully executed Lease Termination Agreement, which shall
constitute payment therefor.

        Section 2:    Registration; Restrictions on Transfer    

        (a)   Restrictions on Transfer. The Holder agrees that, subject to
Section 2(b) of the Agreement, it will not offer, sell, contract to sell, pledge
or otherwise dispose of, (or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the Holder or by affiliate of the Holder), directly or indirectly,
any of the Shares (any such action described in this subsection shall be
referred to in this Agreement as a "Disposition") unless and until the
transferee has agreed in writing for the benefit of the Company to be bound by
this Section 2, provided and to the extent such Section is then applicable, and;

        (i)    There is then in effect a registration statement under the
Securities act of 1933, as amended (the "Securities Act") covering such proposed
Disposition and such Disposition is made in accordance with such registration
statement; or

        (ii)   (A) The Holder shall have notified the Company of the proposed
Disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed Disposition, and (B) if reasonably
requested by the Company, such Holder shall have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company, that such
Disposition will not require registration of such shares under the Securities
Act. It is agreed that the Company will not require registration of such shares
under the Securities Act.

        Notwithstanding the provisions of paragraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by the Holder to its partners or former partners in accordance with partnership
interests, provided the transferee will be subject to the terms of this
Section 2 to the same extent as if he were an original Holder hereunder.

--------------------------------------------------------------------------------

        (b)   Legends. Each certificate representing the Shares shall (unless
otherwise permitted by the provisions of this Agreement) be stamped or otherwise
imprinted with a legend substantially similar to the following (in addition to
any legend required under applicable state securities laws or as provided
elsewhere in this Agreement):

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, (THE "ACT") AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT
OR, IN THE OPINION OF COUNSEL OR BASED ON OTHER WRITTEN EVIDENCE IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR
TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.

        The legend relating to the Securities Act endorsed on a stock
certificate pursuant to this Agreement shall be removed, and the Company shall
issue a certificate without such legend to the holder of the Shares if such
shares are registered under the Securities Act and a prospectus meeting the
requirements of Section 10 of the Securities Act is available, or if such holder
provides to the Company an opinion of counsel for such holder reasonably
satisfactory to the Company to the effect that a public sale, transfer or
assignment of such shares may be made without registration, qualification or
legend. Upon removal of such legend, the provisions of Section 2(a) will no
longer apply and the transferee of such Shares bearing no legend shall not be
subject to Section 2(a). Notwithstanding any of the forgoing, in no event may
the Holder effect a Disposition of any of the Shares which remain subject to the
Repurchase Option (as defined below).

        Section 3:    Repurchase Option.    

        (a)   Exercise of Repurchase Option. For a period of two (2) years
following the Effective Date for so long as the Shares are subject to the
Company's Repurchase Option (as defined below), the Company shall have an
irrevocable, exclusive option, but not the obligation, to repurchase, for any
reason or no reason, all or any portion of the Unreleased Shares (as defined
below) from time to time (the "Repurchase Option") at the Repurchase Price (as
defined below). The Company may exercise such Repurchase Option and, thereby,
purchase all (or a portion of) the Unreleased Shares by delivering to the Holder
in writing a notice of such exercise (the "Repurchase Notice") setting forth the
number of Unreleased Shares as of the date of the Repurchase Notice which the
Company wishes to repurchase and the aggregate Repurchase Price for such
Unreleased Shares (the "Aggregate Repurchase Price"). Within fifteen (15) days
of delivery by the Company of the Repurchase Notice, payment of the Aggregate
Repurchase Price shall be made by check or wire transfer, against delivery of
the Unreleased Shares to be repurchased at a place agreed upon between the
parties and at the time of the scheduled closing therefor. Upon the payment of
the Aggregate Repurchase Price, the Company shall become the legal and
beneficial owner of the Unreleased Shares being repurchased and all rights and
interests therein or relating thereto, and the Company shall have the right to
retain and transfer to its own name the number of Unreleased Shares repurchased
by the Company. In the event the Company fails to pay the Aggregate Repurchase
Price set forth in the Repurchase Notice within the fifteen (15) day period as
required by this Section 3(a), it is agreed that the Holder's sole and exclusive
remedy for such failure shall be that the Company's Repurchase Option shall
immediately lapse as to all Unreleased Shares, whether or not subject to the
Repurchase Notice. The Repurchase Option set forth in this Section 3 may be
assigned by the Company in whole or in part in its sole and unfettered
discretion.

        (b)   Lapse of Repurchase Option. The Shares shall be released from the
Company's Repurchase Option as follows:

All of the Shares shall be subject to the Repurchase Option as of the Effective
Date. Thirty-seven thousand (37,000) of the Shares shall be released from the
Repurchase Option on the one-year

2

--------------------------------------------------------------------------------

anniversary of the Effective Date and thirty-seven thousand (37,000) of the
Shares shall be released from the Repurchase Option on each of the dates that
are 15-, 18- and 21-months following the Effective Date. On the two-year
anniversary of the Effective Date, all of the Shares shall be released from the
Repurchase Option.

Any of the Shares which, from time to time, have not yet been released from the
Repurchase Option are referred to herein as "Unreleased Shares."

        (c)   Repurchase Price. The price for any Shares repurchased under this
Section 3 (the "Repurchase Price") shall be the greatest per share closing sales
price of the Company's Common Stock on the date on which the Company delivers
the Repurchase Notice, as reported on the Nasdaq Stock Market, the Nasdaq
SmallCap Market or the over-the-counter bulletin board (or if such price is not
available, then such other price as determined by the Company's Board of
Directors); provided, however, if the per share price determined in accordance
with the foregoing is not at least $9.00 or is greater than $18.00, then the
"Repurchase Price" shall be $9.00 or $18.00, respectively.

        (d)   Legend. The share certificate evidencing the Shares shall be
endorsed with the following legend (in addition to any legends required under
this Agreement):

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE AS SET FORTH IN AN AGREEMENT BETWEEN THE
COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.

        Section 4:    Representations and Warranties of the Holder.    The
Holder hereby represents and warrants to the Company that as of the Effective
Date:

        (a)   Holder Status. The Holder is a limited partnership duly organized
and validly existing under the laws of the State of its organization with power
and authority to own its properties and conduct its business. The Holder is not
a "broker" or "dealer" as those terms are defined in the Securities Exchange Act
of 1934, as amended (the "Exchange Act"), which is required to be registered
with the Securities and Exchange Commission (the "SEC") pursuant to Section 15
of the Exchange Act.

        (b)   Authorization of Transaction. This Agreement has been duly
authorized and delivered by the Holder. The Holder has full power and authority
to enter into this Agreement. The Agreement, when executed and delivered by the
Holder, will constitute valid and legally binding obligations of the Holder,
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
any other laws of general application affecting enforcement of creditors' rights
generally, and as limited by laws relating to the availability of a specific
performance, injunctive relief or other equitable remedies.

        (c)   Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency or court to which the Holder is subject or (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which the Holder is a party or by which it is
bound or to which any of its assets is subject.

        (d)   Acquisition Entirely for Own Account. The Shares will be acquired
for investment for the Holder's own account (or a trust account if such Holder
is a nominee), not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that the Holder has no present intention
of selling, granting any participation in, or otherwise distributing the same.
The Holder does not presently have any contract, undertaking, agreement or
arrangement with any person or entity to

3

--------------------------------------------------------------------------------

sell, transfer or grant participations to such person or to any third person,
with respect to any of the Shares. The Holder has not been formed for the
specific purpose of acquiring solely the Shares.

        (e)   Experience; Accredited Investor. The Holder has experience as an
investor in securities of companies in the developmental stage and acknowledges
that it can bear the economic risk of its investment in the Shares. The Holder,
by reason of its business or financial experience or the business or financial
experience of its professional advisors who are unaffiliated with and who are
not compensated by the Company or any affiliate or selling agent of the Company,
directly or indirectly, has the capacity to protect its own interests in
connection with its purchase of the Shares. The Holder has the financial
capacity to bear the risk of this investment. The Holder is an accredited
investor as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act.

        (f)    Limitations on Dispositions. The Holder understands that the
Shares are "restricted securities" under applicable United States federal and
state securities laws and that, pursuant to these laws, the Holder must hold the
Shares indefinitely unless they are registered with the SEC and qualified by
state authorities, or an exemption from such registration and qualification
requirements is available. The Holder acknowledges that the Company will make a
notation on its stock books regarding the restrictions on transfers set forth in
this Agreement and will transfer securities on the books of the Company only to
the extent not inconsistent therewith.

        (g)   Information Provided. The Holder and its advisors, if any, have
requested, received and considered all information contained in the Company's
Annual Report on Form 10-K for the fiscal year ended June 30, 2002, the
Company's Quarterly Reports on Form 10-Q for the quarters ended September 30,
2002, December 31, 2002, and March 31, 2003, and the Company's definitive proxy
statements for the Annual Meeting of Stockholders held on January 23, 2003, and
the Special Meeting of Stockholders held on May 29, 2003, in each case as filed
with the SEC and as amended to date and including the information and documents
(other than exhibits) incorporated therein by reference (the "SEC Reports"). The
Holder and its advisors, if any, have been afforded the opportunity to ask
questions of the Company concerning the Shares and the business, properties,
operations, condition (financial or other), and results of operations of the
Company. In connection with its decision to acquire the Shares, the Holder has
relied solely upon the SEC Reports. The Holder understands that its investment
in the Shares involves a high degree of risk.

        (h)   Company Reliance. The Holder understands that the Shares will be
issued to the Holder in reliance on one or more exemptions from the registration
requirements of the Securities Act, including, without limitation, Regulation D
under the Securities Act, and exemptions from state securities laws and that the
Company is relying upon the truth and accuracy of, and the Holder's compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Holder set forth in this Agreement in order to determine
the availability of such exemptions and the eligibility of the Holder to acquire
the Shares.

        (i)    Absence of Approvals. The Holder understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Shares.

        (j)    Absence of Reliance. The Holder acknowledges that, other than as
expressly set forth in this Agreement, neither the Company nor its advisors have
made, and the Holder has not relied upon, any representation or warranty as to
the merits of an investment in the Shares or the income tax consequences to the
Holder of the transactions contemplated by this Agreement.

        Section 5:    Representations and Warranties of the Company.    

        (a)   Company Status. The Company has been duly incorporated and is an
existing corporation in good standing under the laws of the State of Delaware
with power and authority (corporate and other) to own its properties and conduct
its business as described in the SEC Reports; and the Company is

4

--------------------------------------------------------------------------------


duly qualified to do business as a foreign corporation in good standing in all
other jurisdictions in which its ownership or lease of property or the conduct
of its business requires such qualification.

        (b)   Authorization of Shares. The Shares have been duly authorized and
validly issued and, when the Shares have been delivered to Holder in accordance
with this Agreement, such Shares will be fully paid and nonassessable. The
Shares and all other outstanding shares of capital stock of the Company conform
to the description thereof contained or incorporated in the SEC Reports; and the
stockholders of the Company have no preemptive rights with respect to the
Shares.

        (c)   Share Quotation. The Company's Common Stock has been approved for
quotation on the Nasdaq SmallCap Market pursuant to an exception as described in
the SEC Reports.

        (d)   Required Consents. No consent, approval, authorization, or order
of, or filing with, any governmental agency or body or any court is required to
be obtained or made by the Company for the consummation of the transactions
contemplated by this Agreement in connection with the issuance of the Shares,
except such as have been obtained and made under the Securities Act and such as
may be required under state securities laws.

        (e)   Authorization of Transaction. This Agreement has been duly
authorized, executed and delivered by the Company. The Company has full power
and authority to enter into this Agreement. The Agreement, when executed and
delivered by the Company, will constitute valid and legally binding obligations
of the Company, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and any other laws of general application affecting enforcement of
creditors' rights generally, and as limited by laws relating to the availability
of a specific performance, injunctive relief or other equitable remedies.

        (f)    Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency or court to which the Company is subject or (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which the Company is a party or by which it
is bound or to which any of its assets is subject.

        Section 6:    Registration Rights.    

        (a)   Certain Definitions. For purposes of this Agreement:

        (i)    Registrable Securities. The term "Registrable Securities" means
(i) the Shares acquired by the Holder under this Agreement and (ii) any Shares
of the Company that may be issued as a dividend or other distribution (including
shares of the Company's Common Stock issued in a subdivision and split of
outstanding Company Common Stock with respect to, or in exchange for, the
Shares); excluding, in all cases, Shares which: (i) are subject to the
Repurchase Option; (ii) may be sold or have been sold pursuant to Rule 144 or
similar exemption under the Securities Act; (iii) have been registered under the
Securities Act other than pursuant to Section 6(b) and 6(c) of this Agreement;
(iv) have been sold pursuant to a registration statement filed pursuant to this
Agreement; and (v) have been sold or otherwise transferred by a person in a
transaction, unless the Company consents in writing to the transfer of
registration rights in such transaction. Only shares of the Company's Common
Stock shall be Registrable Securities.

        (ii)   Form S-3. The term "Form S-3" means a Form S-3 registration
statement under the 1933 Act, or any successor registration statement form under
the Securities Act subsequently adopted by the SEC which permits inclusion or
incorporation of substantial information by reference to other documents filed
by the Company with the SEC.

5

--------------------------------------------------------------------------------




        (iii)  Rule 415. The term "Rule 415" means Rule 415 under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC.

        (iv)  Notice of Resale. The term "Notice of Resale" means a written
notice to the Company from a Holder of such Holder's present bona fide intention
to sell, transfer or otherwise dispose of Registrable Securities pursuant to the
Shelf Registration, as defined in Section 6(c) which specifies in reasonable
detail the methods of distribution that will be used by the Holder in such
proposed sale, transfer or other disposition of Registrable Securities (which
methods of distribution must be described in the "Plan of Distribution" Section
of the Shelf Registration.

        (b)   Piggyback Registrations. On or after September 20, 2004, the
Company shall be obligated to notify the Holder in writing at least thirty
(30) days prior to the filing of any registration statement under the Securities
Act for purposes of a public offering of securities of the Company (including,
but not limited to, registration statements relating to secondary offerings of
securities of the Company, but excluding registration statements relating to
employee benefit plans and corporate reorganizations) and will afford such
Holder an opportunity to include in such registration statement all or part of
such Registrable Securities held by such Holder. If the Holder desires to
include in any such registration statement all or any part of the Registrable
Securities held by it, it shall, within fifteen (15) days after receipt of the
above-described notice from the Company, so notify the Company in writing. Such
notice shall state the intended method of disposition of the Registrable
Securities by such Holder. If the Holder decides not to include all of its
Registrable Securities in any registration statement thereafter filed by the
Company, such Holder shall nevertheless continue to have the right to include
any Registrable Securities in any subsequent registration statement or
registration statements as may be filed by the Company with respect to offerings
of its securities, all upon the terms and conditions set forth herein.

        (i)    Underwriting. If the registration statement under which the
Company gives notice under this Section 6(b) is for an underwritten offering,
the Company shall so advise the Holder. In such event, the right of the Holder
to be included in a registration pursuant to this Section 6(b) shall be
conditioned upon such Holder's participation in such underwriting and the
inclusion of such Holder's Registrable Securities in the underwriting to the
extent provided herein. The Holder shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting. Notwithstanding any other provision of the Agreement, if the
underwriter determines in good faith that marketing factors require a limitation
of the number of shares to be underwritten, the number of shares that may be
included in the underwriting shall be allocated, first, to the Company; second,
to the Holder; and third, to any shareholder of the Company (other than the
Holder) on a pro rata basis. No such reduction shall reduce the securities being
offered by the Company for its own account to be included in the registration
and underwriting. In no event will shares of any other selling shareholder be
included in such registration which would reduce the number of shares which may
be included by the Holder without the written consent of the Holder.

        (c)   Form S-3 Registration. On or after the second anniversary of the
Effective Date, if the Company receives from the Holder a written request that
the Company effect a registration on Form S-3 and any related qualification or
compliance with respect to all or a part of the Registrable Securities owned by
such Holder, the Company will, as soon as practicable, and consistent with the
requirements of applicable law, prepare and file with the SEC a registration
statement on Form S-3 for an offering to be made on a continuous basis pursuant
to Rule 415 covering all of the then outstanding Registrable Securities (the
"Shelf Registration"). The Company shall use its commercially reasonable efforts
to have such Shelf Registration declared effective as soon as practicable
thereafter (with the objective, but not the obligation, of causing the Shelf
Registration to be declared effective within sixty (60) days after it has been
filed with the SEC) and to keep such Shelf Registration continuously

6

--------------------------------------------------------------------------------

effective under the Securities Act for up to one hundred eighty (180) days;
provided, however, that the Company shall not be obligated to effect any such
registration, qualification or compliance pursuant to this Section 6(c): (i) if
Form S-3 is not available for such offering by the Holder; (ii) if the Holder
proposes to sell Registrable Securities of less than 100,000 shares (as adjusted
for stock splits, stock dividends, recapitalizations and the like); (iii) if the
Company shall furnish to the Holder a certificate signed by the Chairman of the
Board of Directors of the Company stating that in the good faith judgment of the
Board of Directors of the Company, it would be seriously detrimental to the
Company and its shareholders for such Form S-3 Registration to be effected at
such time, in which event the Company shall have the right to defer the filing
of the Form S-3 registration statement for a period of not more than ninety
(90) days after receipt of the request of the Holder under this Section 6(c); or
(iv) in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.

        (i)    Timing and Manner of Sales. Any sale or other disposition of
Registrable Securities pursuant to the Shelf Registration may be made only in
accordance with Section 6(c)(v). In addition, any sale of Registrable Securities
pursuant to a registration effected under this Section 6(c) may only be made in
accordance with the method or methods of distribution of such Registrable
Securities that are described in the "Plan of Distribution" or similar section
of the Shelf Registration.

        (ii)   No Underwritings. No sale of Registrable Securities under any
registration statement pursuant to this Section 6(c) may be effected pursuant to
any underwritten offering without the Company's prior written consent, which
consent may be withheld by the Company in its sole and absolute discretion.

        (iii)  [Intentionally omitted.]

        (iv)  [Intentionally omitted.]

        (v)   Black-Out Rights. Before the Holder may make a sale of any
Registrable Securities pursuant to the Shelf Registration, the Holder must first
give the Company a Notice of Resale at least three (3) trading days prior to the
date of such sale (and such date of sale shall not be included in such three
(3) trading day period) that it intends to sell Registrable Securities within
the next twenty (20) calendar days, and the Holder may only sell the Registrable
Securities in accordance therewith. Notwithstanding the foregoing, the Company
may deliver to the Holder at any time a certificate signed by the President, the
Chief Financial Officer or any other executive officer of the Company stating
that, in the sole judgment of the Company, it would be detrimental to the
Company for a sale of Registrable Securities pursuant to the Shelf Registration
to take place at such time (a "Blackout Certificate") (due for example (and
without limitation), to the existence of a material development or potential
material development involving the Company which the Company would be obligated
to disclose in the prospectus contained in the Shelf Registration, which
disclosure could, in the sole judgment of the Company, be premature or otherwise
inadvisable at such time or could reasonably be expected to have a material
adverse effect on the Company or a party with whom the Company is then in
negotiations or discussions or could reasonably be expected to have a material
adverse effect on such negotiations or discussions), then, for a period of up to
thirty (30) calendar days (a "Blackout Period") after the Company gives such
Blackout Certificate to the Holder (with the exact length of such Blackout
Period to be determined by the Company in its sole discretion so long as such
Blackout Period does not exceed thirty (30) calendar days): (i) the Company
shall have the right to defer, delay and postpone any sale of Registrable
Securities under the Shelf Registration and the preparation and filing of any
supplement or amendment to the registration statement (including without
limitation the filing of any Exchange Act report to be incorporated by reference
into such registration

7

--------------------------------------------------------------------------------




statement) for a Shelf Registration that the Company might otherwise be required
to prepare, file and/or cause to become effective under this Section 6(c); and
(ii) the Holder shall not be entitled to sell any Registrable Securities
pursuant to the Shelf Registration; provided, however, that the Company may not
deliver more that three (3) Blackout Certificates during the Registration
Period; and provided, further, that (i) the Company may not, without the consent
of the Holder, furnish Blackout Certificates to the Holder at such times as
would prevent the Holder, pursuant to the foregoing provisions of this
Section 6(c)(v), from being entitled to sell any Registrable Securities pursuant
to the Shelf Registration for a period of more than sixty (60) consecutive days,
and (ii) if the Company furnishes Blackout Certificates to the Holder so that it
is prevented, pursuant to the foregoing provisions of this Section 6(c)(v), from
being entitled to sell any Registrable Securities pursuant to the Shelf
Registration for a period of sixty (60) consecutive days, then the Company may
not furnish the Holder an additional Blackout Certificate for at least twenty
(20) trading days after the expiration of such sixty (60) consecutive day
period.

        (d)   Expenses of Registration. All expenses other than underwriting
discounts and commissions incurred in connection with registrations initiated
pursuant to Section 6(b) and Section 6(c), including (without limitation) all
registration, filing and qualification fees, printers' and accounting fees, fees
and disbursements of counsel for the Company, and the reasonable fees and
disbursements of up to $20,000 of one counsel for the Holder selected by Holder
with the approval of the Company, which approval shall not be unreasonably
withheld, shall be borne by the Company; provided, however, that the Company
shall not be required to pay for any expenses of any registration proceeding
begun pursuant to Section 6(c) if the registration request is subsequently
withdrawn at the request of the Holder.

        (e)   Obligations of the Company. Whenever required to effect the
registration of any Registrable Securities, the Company shall use its best
efforts, as expeditiously as reasonably possible, to:

        (i)    Prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its best efforts to cause such
registration statement to become effective.

        (ii)   Prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement.

        (iii)  Furnish to the Holder such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of Registrable Securities owned by such Holder.

        (iv)  Use its best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Holder,
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions.

        (v)   Notify the Holder at any time when a prospectus relating thereto
is required to be delivered under the Securities Act of the happening of any
event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing.

        (vi)  Furnish, at the request of the Holder, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, or, if such securities are not
being sold through underwriters, on the date that the registration statement
with respect to such securities becomes effective (i) an opinion, dated as of
such date, of the

8

--------------------------------------------------------------------------------




counsel representing the Company for the purposes of such registration, in form
and substance as is customarily given to underwriters in an underwritten public
offering and reasonably satisfactory to the Holder requesting registration,
addressed to the underwriters, if any, and to the Holder requesting registration
of Registrable Securities and (ii) a letter dated as of such date, from the
independent certified public accountants of the Company, in form and substance
as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering and reasonably satisfactory to
the Holder requesting registration, addressed to the underwriters, if any, and
to the Holder.

        (f)    Termination of Registration Rights. The Holder shall not be
entitled to exercise any registration right provided for in this Section 6 after
the earlier of (i) three (3) years following the Effective Date; (ii) such time
as Rule 144 or another similar exemption under the Securities Act is available
for the sale of all of the Registrable Securities; or (iii) an acquisition of
the Company by another entity by means of any transaction or series of related
transactions (including, without limitation, any reorganization, merger or
consolidation, but excluding any (x) consolidation with a wholly owned
subsidiary of the Company and (y) merger effected exclusively for the purpose of
changing the domicile of the Company), or a sale of all or substantially all of
the assets of the Company, unless the Company's stockholders of record as
constituted immediately prior to such acquisition or sale will, immediately
after such acquisition or sale (by virtue of securities issued as consideration
for the Company's acquisition or sale or otherwise) hold at least 50% of the
voting power of the surviving or acquiring entity in approximately the same
relative percentages after such acquisition or sale as before such acquisition
or sale.

        (g)   Delay of Registration. The Holder shall not have any right to
obtain or seek an injunction restraining or otherwise delaying any such
registration as the result of any controversy that might arise with respect to
the interpretation or implementation of this Section 6.

        (h)   Indemnification. In the event any Registrable Securities are
included in a registration statement under this Section 6:

        (i)    To the extent permitted by law, the Company will indemnify and
hold harmless the Holder, the partners, officers and directors of the Holder,
any underwriter (as defined in the Securities Act) for such Holder and each
person, if any, who controls such Holder or underwriter within the meaning of
the Securities Act or the Exchange Act, against any losses, claims, damages, or
liabilities (joint or several) to which they may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any of the following statements, omissions or violations
(collectively a "Violation") by the Company: (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto; (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading; or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law in connection with the offering
covered by such registration statement; and the Company will reimburse the
Holder, partner, officer or director, underwriter or controlling person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action, as
incurred; provided however, that the indemnity agreement contained in this
Section 6(h)(i) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld), nor
shall the Company be liable in any such case for any such loss, claim, damage,
liability or action to the extent that it arises out of or is based upon a
Violation which occurs in reliance upon and in

9

--------------------------------------------------------------------------------

conformity with written information furnished expressly for use in connection
with such registration by the Holder, partner, officer, director, underwriter or
controlling person of such Holder.

        (ii)   To the extent permitted by law, the Holder will indemnify and
hold harmless the Company, each of its directors, each of its officers, each
person, if any, who controls the Company within the meaning of the Securities
Act, and any underwriter and any other stockholder selling securities under such
registration statement or any of such other stockholder's partners, directors or
officers or any person who controls such stockholder, against any losses,
claims, damages or liabilities (joint or several) to which the Company or any
such director, officer, controlling person, underwriter or other such Holder, or
partner, director, officer or controlling person of such other stockholder may
become subject under the Securities Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation, in each case to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished by the Holder under an
instrument duly executed by such Holder and stated to be specifically for use in
connection with such registration; and the Holder will reimburse any legal or
other expenses reasonably incurred by the Company or any such director, officer,
controlling person, underwriter or other stockholder, or partner, officer,
director or controlling person of stockholder in connection with investigating
or defending any such loss, claim, damage, liability or action if it is
judicially determined that there was such a Violation; provided, however, that
the indemnity agreement contained in this Section 6(h)(ii) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Holder, which consent
shall not be unreasonably withheld; provided further, that in no event shall any
indemnity under this Section 6(h) exceed the gross proceeds from the offering
received by the Holder.

        (iii)  Promptly after receipt by an indemnified party under this
Section 6(h) of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 6(h), deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential differing interests between such indemnified party and any other
party represented by such counsel in such proceeding. The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action, if materially prejudicial to its ability to
defend such action, shall relieve such indemnifying party of any liability to
the indemnified party under this Section 6(h), but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this
Section 6(h).

        (iv)  If the indemnification provided for in this Section 6(h) is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any losses, claims, damages or liabilities referred to herein,
the indemnifying party, in lieu of indemnifying such indemnified party
thereunder, shall to the extent permitted by applicable law contribute to the
amount paid or payable by such indemnified party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other in connection with the Violation(s) that resulted in such
loss, claim, damage or liability, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by a court of law

10

--------------------------------------------------------------------------------




by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties' relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

        (v)   The foregoing indemnity agreements of the Company and the Holder
are subject to the condition that, insofar as they relate to any Violation made
in a preliminary prospectus but eliminated or remedied in the amended prospectus
on file with the SEC at the time the registration statement in question becomes
effective or the amended prospectus filed with the SEC pursuant to SEC
Rule 424(b) (the "Final Prospectus"), such indemnity agreement shall not inure
to the benefit of any person if a copy of the Final Prospectus was furnished to
the indemnified party and was not furnished to the person asserting the loss,
liability, claim or damage at or prior to the time such action is required by
the Securities Act.

        (vi)  The obligations of the Company and the Holder under this
Section 6(h) shall survive the completion of any offering of Registrable
Securities in a registration statement, and otherwise.

        (i)    Rule 144. With a view to making available to the Holder the
benefits of certain rules of the SEC that may permit the sale of Shares not
subject to the Repurchase Option to the public without registration, the Company
hereby covenants and agrees so long as the Holder holds the Shares to use its
best efforts to: (i) file in a timely manner all reports and other documents
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder necessary to permit sales
pursuant to Rule 144 under the Securities Act, and the Company will take such
further action to the extent required from time to time to enable the Holder to
sell the Shares not subject to the Repurchase Option without registration under
the Securities Act within the limitation of the exemptions provided by
(a) Rule 144 under the Securities Act, as such Rule may be amended from time to
time, or (b) any similar rule or regulation hereafter adopted by the SEC and
(ii) promptly furnish the Holder, upon request, a copy of all such reports and
documents. Upon the written request of the Holder, the Company will deliver to
the Holder a written statement as to whether the Company has complied with such
requirements.

        Section 7:    Miscellaneous.    

        (a)   Ownership, Voting Rights. This Agreement shall not affect in any
way the ownership, voting rights or other rights of the Holder, except as
specifically provided herein.

        (b)   Adjustment for Stock Splits. All references to the number of
Shares and the purchase price of the Shares in this Agreement shall be
appropriately adjusted to reflect any stock split, stock dividend or other
change in the Shares which may be made by the Company after the Effective Date.

        (c)   Notices. Notices required or permitted hereunder shall be given in
person or by registered mail to the address of the Holder shown on the records
of the Company, and to the Company at its principal executive office and shall
be in writing and shall be deemed effectively given: (i) upon personal delivery
to the party to be notified; (ii) when sent by facsimile if sent during normal
business hours of the recipient; if not, then on the next business day;
(iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or (iv) one (1) day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt.

        (d)   Survival of Terms. This Agreement shall apply to and bind the
Holder and the Company and their respective permitted assignees and transferees,
heirs, legatees, executors, administrators and legal successors.

        (e)   Governing Law; Severability. This Agreement shall be governed by
and construed in accordance with the laws of the State of California excluding
that body of law pertaining to conflicts of

11

--------------------------------------------------------------------------------


law. Should any provision of this Agreement be determined by a court of law to
be illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.

        (f)    Entire Agreement. This Agreement and the Lease Termination
Agreement set forth the entire agreement of the parties hereto in respect of the
subject matter contained herein and therein and supersede all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto, and any prior agreement of the parties hereto in respect of
the subject matter contained herein.

[Signature page follows]

12

--------------------------------------------------------------------------------

        EXECUTED by the Holder and the Company as of the date first set forth
above.

HOLDER:   WOODLANDS OFFICE EQUITIES-'95 LIMITED,
a Texas limited partnership
 
 
By:
 
The Woodlands Commercial Properties Company, L.P.
a Texas limited partnership
 
 
 
 
By:
 
The Woodlands Operating Company, L.P.,
a Texas limited partnership
Its Authorized Agent
 
 
 
 
 
 
By:


--------------------------------------------------------------------------------

            Name:

--------------------------------------------------------------------------------

            Title:

--------------------------------------------------------------------------------


COMPANY:
 
VALENTIS, INC.,
a Delaware corporation
 
 
By:
 


--------------------------------------------------------------------------------

    Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------



QuickLinks


LEASE TERMINATION AGREEMENT
EXHIBIT A LEGAL DESCRIPTION
EXHIBIT B STOCK ISSUANCE AND RESTRICTION AGREEMENT
RECITALS
